Case 8:18-bk-OO408-RCT Doc 20 Filed 12/19/18 Page 1 of 4

UNITED STATES BANKRUPTCY COURT

M[DDLE DISTRICT OF FLORIDA
TAMPA DIVISION
w_wert§gL
In re: Case No. 8:18-bk-00408-RCT
Chapter 7
David Mark Silbert
Susan Lee Silbert
Debtors.
/

 

CHAPTER 7 TRUSTEE’S NOTICE OF ABANDONMENT

TO: Creditors, Debtor(s) and Parties In Interest

 

NOT|CE OF OPPORTUNlTY TO OBJECT AND REQUEST FOR HEAR|NG

 

Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without further
notice or hearing unless a party in interest files a response within 14 days from the date set forth on the attached
proof of service, plus an additional three days for service if any party was served by U.S. Mail.

If you object to the relief requested in this paper, you must file a response with the Clerk of the Court at
801 N. Florida Avenue, Suite 555, Tampa, Florida 33602-3899 and serve a copy on Carolyn R. Chaney, Chapter
7 Trustee, Post Oflice Box 530248, St. Petersburg, FL 33747, and any other appropriate persons within the time
allowed. If you file and serve a response within the time permitted, the Court will either schedule and notify you
of a hearing or consider the response and grant or deny the relief requested without a hearing.

If you do not tile a response within the time permitted, the Court will consider that you do not oppose
the relief requested in the paper, will proceed to consider the paper without further notice or hearing, and may
grant the relief requested.

 

 

 

Pursuant to Section 5 54(a) and F.R.B.P. 6007, Notice is hereby given of the abandonment
of the following property of the estate that is burdensome to the estate or that is of
inconsequential value and benefit to the estate:

1) 2006 Toyota Sienna, VIN: #5TDZA23C36SSI456S
2) 1994 Volvo 850, VIN: #YVlLSSSllR2130886
3) housedog

DATED: December 19, 2018. /s/Carolm R. Chaney, Trustee
Post Offlce Box 530248
St. Petersburg, FL 33747-0248
Telephone: (727) 864-9851
Email: carol .chane earthlink.net

Case 8:18-bk-OO408-RCT Doc 20 Filed 12/19/18 Page 2 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the Trustee’s Notice of
Abandonment has been provided by electronic or U.S. Mail delivery on December 19, 2018, to:

Oftice of U.S. Trustee, USTPRegionZl .TP.ECF@USDOJ.GOV
Debtors: David Mark and Susan Lee Silbert, 8609 Buttonwood Lane, Pinellas Park, FL 33782

Attorney for Debtors: Melissa Gilkey Mince, 13577 Feather Sound Drive Suite 500, Clearwater,
FL 33762;Emai1: mmince@floridalawpartners.com.

Attached Creditor Matrix.

/s/Carolyn R. Chaney, Trustee

CaSe 8218-bk-OO408-RCT DOC 20 Filed 12/19/18

Label llatcix for local noticing
113A-8

Case 8:18-hk-00408-RC‘1'

l|iddle District of Fl.orida
iam

led Dec 19 11:48:44 BST 2018

ADT Securi.ty

3190 8 Vaughn Hay
Ste 150

Aurora, CO 80014-3537

BayCare Outpstient Imaging
P0 Box 20568
Tamps, FL 33622-0560

Discover Financial
PO Box 3025
lies Alhany, 08 43054-3025

EOA Bayou Club
7979 Bsyou Club Blvd
Seminole, FL 33777-3040

Johnathan Jacobson, Esq
ltcCabe lieisbe:g Con\¢sy
5100 lt Kennedy Blvd

ilest Palm Beach, FL 33401

(plTD BANKKCRTH NA
70 GRAY ROAD
FALHDUTB llE 04105-2299

Oc\ren Losn Bervicing
PO Box 24738
lest Palm Beach, FL 33416-4738

Pinellas County Tax Collector
Post 0ffice Sox 6340
Cleancater, FL 33758-6340

leiter L Ssnders, Esq
3449 Teclmology Drive
unit 109

Rokomis, FL 34275-3446

BK Globai Raal Estate Services
1095 Broksn Sound Park\rsy
Suite 200

Boca Raton, FL 33481-3503

Alberto Lastra RA
200 E Las Olas Blvd
Fott Lsuderdsle, F'L 33301-2299

Clarfield Okon Salomcne

500 South Austrialisn Ave

Ste 025

West Palo Beach, FL 33401-6215

Fll$ Inc
P0 Box 701600
rulsa, OK 74170-7600

(p)HoRIZOl| FIllhliCIAL MANAGEHBNT LLC
9980 GEORGIA ST
CROWN POINT Ill 46307-6520

LVNV Funding, LLC its successors and assigns
assignee cf A:co\¢ Financisl Services,

LLC

Resurgent Capital Services

PO Box 10507

Gceenville, SC 29603-058'7

Nicholas Lang, Esq

lang t Bro\m

90 Box -7990

Saint Petersburg, FL 33734-7990

Pinellas Co Tax Col
90 Box 6340
Clearwater, FL 33758-6340

TD Bank, N.A.

c/o Bert Echols

1715 Asron Brenner Dcive, Suite 800
Memphis, TN 38120-1445

Carolyn R. Chaney
PO Box 530248
St. Petersburg, FL 33747-0248

Page 3 of 4

Pinellas Couoty rex Collector (AB)
Post office Box 6340
Clearvater, PL 33758-6340

Alliedlnterstste
7525 il Campus Road
lieu Albany, 08 43054-1121

Deutsche Bank Nstional Trust
6409 Congress live

Ste 100

Boca Raton, FL 3348'7-2853

Frontline Asset Strategies
2700 Snelling Avenue North
Ste 250

Saint Paul, 101 55113-1103

llousehold Bsnk
00 Box 81522
Salinas, C.A 93912-1622

Levi llilkes

Robertson Anschutz Schneid P
1406 HB 15th Stceet

sort Lauderdale, FL 33304-4814

Rorthland
90 Box 390846
Mi.nneapolis, 101 55439-0846

Pinellas County Tax Col.
PO Box 6340
Clesnrster, FL 33758-6340

united Ststes Trustee - TPA7/13
Timberlake Annex, Suite 1200
501 E polk Street

Tsmpa, FL 33602-3949

David liark Silbert,
8609 Buttomrood Lane
Pinellas Park, FL 33782-4319

Case 8:18-bk-OO408-RCT DOC 20 Filed 12/19/18 Page 4 of 4

ltslissa Gilkey Mince Susan Lee Silbert

Anderson Las Group 8609 Button\rood Lsne

13577 Feathsr Sound Drive Pinellas Park, FL 33782-4319
Suite 500

Clesrvater, FL 33762-5550

The preferred mailing address (p) above lisa been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Horizon Financial lianagement ltercantils Bsnk (d)'l‘D Bsnk

8585 S Broadway c/o Caroline First Bank 70 Gray Road

Ste 880 PO Box 1029 Falmosth, llE 04105-5229
llerrillville, IN 46410-5661 Greenville, SC 29602-9947

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)TD Bank, N.A. ind of Label Matrix
Msilable recipients 31
Bypassed recipients 1
Total 32

